                                                                                                        ~-
          )

AO 2458 (CASO Rev. 08/14) Judgment in a Petty Criminal Case                                                       Fil.ED
                                                                                                                 -·
                                                                                                                  OCT 0 3 2018
                                        UNITED STATES DISTRICT COUR'~                                       cLERl'i. 1.. s~r::s~·f;,:;7 cov:{-
                                                                                                         SOUTHERN (),$-w'·~ c;,'1 ·fr.U~"I;..
                                           SOUTHERN DISTRICT OF CALIFORNIA                               BY                           DE"o7•

                UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                   v.                                 (For Offenses Committed On or After November 1, 1987)
                    Juan Carlos Luna-Rodriguez
                                                                         Case Number:         18-cr-02786-NLS

                                                                      Benjamin Davis, Federal Defenders of San Diego, Inc.
                                                                      Defendant's Attorney
REGISTRATION NO.                   08341298
D -
The Defendant

1:8:1 pleaded guilty to count(s)         1 OF THE SUPERSEDING INFORMATION

0   was found guilty on count(s)
    after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                           Count
Title & Section                      Nature of Offense                                                                    Number(s)
8 USC 1325                           IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                                   I




         The defendant is sentenced as provided in pages 2 through              2            of this judgment.


0        The defendant has been found not guilty on count( s)

00       Count(s) Underlying Information                         is   dismissed on the motion of the United States.

         Assessment: $10.00- WAIVED
1:8:1


    Fine waived
 1:8:1                     D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                      October 2 2018




                                                                      HON. NITA L. STORMES
                                                                      UNITED STATES MAGISTRATE JUDGE



                                                                                                                       18-cr-02786-NLS
      -,
AO 245B (CASD Rev, 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                    Juan Carlos Luna-Rodriguez                                           Judgment - Page 2 of2
CASE NUMBER:                  l 8-cr-02786-NLS

                                                     IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 180DAYS-




 D         Sentence imposed pursuant to Title 8 USC Section 1326(b),
 D         The court makes the following recommendations to the Bureau of Prisons:




 D         The defendant is remanded to the custody of the United States MarshaL

 D         The defendant shall surrender to the United States Marshal for this district:
           D     at
           D     as notified by the United States MarshaL

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
           Prisons:
           D     on or before
           D     as notified by the United States MarshaL
           D as notified by the Probation or Pretrial Services Office,

                                                           RETURN

 I have executed this judgment as follows:

           Defendant delivered on


 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                         By                  DEPUTY UNITED STATES MARSHAL




                                                                                                      18-cr-02786-NLS
